Citation Nr: 0301137	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  02-00 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to 
February 1970.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office at 
Chicago, Illinois.

A hearing before the undersigned was held by 
videoconference in April 2002.  A transcript is of record.


FINDINGS OF FACT

1.  A June 1992 rating decision denied the veteran's claim 
of entitlement to service connection for PTSD.  The 
veteran did not perfect an appeal of the June 1992 
decision.

2.  Evidence that has been added to the record since the 
June 1992 rating decision is not cumulative or redundant, 
is relevant and probative, and is so significant that it 
must be considered in order fairly to decide the merits of 
the claim.

3.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.

4.  The veteran has a current diagnosis of PTSD that is 
based on a stressor verified to have occurred during his 
service.



CONCLUSIONS OF LAW

1.  The June 1992 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  Evidence received in support of the claim for service 
connection for PTSD is new and material and therefore 
sufficient to reopen the claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2002).

3.  PTSD was incurred in service.  38 U.S.C.A. §§  1110, 
5103, 5103A, 5107(b) (West Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West Supp. 2002), (the 
VCAA), enacted November 9, 2000, contains extensive 
provisions potentially affecting the adjudication of 
claims pending before VA as of that date.  The new law 
revises the former section 5107(a) of Title 38, United 
States Code to eliminate the requirement that a claimant 
come forward with evidence to establish a "well-grounded" 
claim before the Secretary is obligated to assist the 
claimant in developing the claim.  The statute 
significantly heightens VA's duties to assist the claimant 
in development of evidence, and to provide notices, 
pertinent to the claim.  New regulations have been 
promulgated implementing the statute.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Because the Board is granting service connection for the 
claimed disability, further assistance is not needed to 
substantiate the claim.  38 U.S.C.A. § 5103A(a)(2).

ii.  New and material evidence

A June 1992 rating decision denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
did not perfect an appeal of the June 1992 decision.  
Therefore, it became final.  38 U.S.C.A. § 7105.

In December 1998, the veteran filed VA Form 21-526, 
Veteran's Application for Compensation, in which he 
requested service connection for PTSD.  

The RO considered this claim without deciding the question 
whether new and material evidence had been submitted in 
support thereof.  However, the Board must decide this 
question in order to determine whether it has jurisdiction 
to determine the merits of the underlying claim.  Simply 
put, "jurisdiction does indeed matter and it is not 
'harmless' when the VA during the claims adjudication 
process fails to address threshold issues."  McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

Once a rating decision on a claim becomes final, the claim 
will not be reopened or allowed except as provided by law. 
38 U.S.C.A. § 7105(c).  A final decision of the Secretary 
shall be reopened if it is determined that new and 
material evidence has been added to the record.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The evidence to 
be evaluated is that which has been added to the record 
since the last prior final denial of the claim on any 
basis, in this case, since the June 1992 rating decision.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

If this evidence is first found to be "new" (that is, not 
of record at the time of the last final disallowance of 
the claim and not merely redundant or cumulative of other 
evidence that was then of record), the question of whether 
it is material is considered.  Vargas-Gonzalez, 12 Vet. 
App. at 327; 38 C.F.R. § 3.156(a).  "Material evidence" 
means evidence which bears directly and substantially upon 
the specific matter under consideration and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order that the merits of the claim may be fairly decided.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  (Although 38 C.F.R. § 3.156(a) has been 
amended, the amended version is effective only for 
applications to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45, 629 (August 29, 2001).  Thus, 
it does not apply to this appeal.)

To be probative, material evidence also must be such as is 
competent on the particular issue to which it pertains.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing 
Grottveit v. Brown, 5 Vet. App. 91 (1993)).  When a 
proposition is medical in nature, such as one concerning 
medical nexus, etiology, or diagnosis, then medical, 
rather than lay, evidence is required.  Voerth v. West, 13 
Vet. App. 117, 120 (1999).  Generally, though, a lay 
person is considered competent to supply evidence 
descriptive of his own symptoms.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence in the record at the time of the June 1992 rating 
decision included the report of a VA psychiatric 
examination conducted in May 1992.  In the section of the 
report listing the diagnoses rendered during the 
examination, acrophobia without panic and substance abuse 
disorder, mixed, it is stated that the examiner did not 
find that the veteran had PTSD.  No other medical evidence 
that was of record at the time of the June 1992 rating 
decision refutes this conclusion.

Since the June 1992 rating decision, new evidence has been 
submitted.  This is evidence that was not of record at the 
time of the original rating decision and is not merely 
cumulative of evidence that was.  38 C.F.R. § 3.156(a).  
The new evidence includes the report of a VA examination 
for PTSD that was conducted in April 2000.  The report 
states diagnoses of PTSD primary and substance abuse 
disorder primary on Axis I of the scale of multiaxial 
assessment.

The materiality of this new evidence is evident in the 
light of the legal requirements for service connection for 
PTSD, which are reviewed in detail below.  One requirement 
for service connection for PTSD is medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a).  38 C.F.R. § 3.304(f).  The report of the VA 
examination of April 2000 documents such a diagnosis and 
thus is material to the claim.

Therefore, the Board finds that new and material evidence 
has been submitted.  Accordingly, the claim of entitlement 
to service connection for PTSD is reopened.  38 C.F.R. 
§ 3.156.

iii.  Service connection

Service connection may be granted for a disability 
resulting from a disease or injury which was incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic 
disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The provisions of 38 C.F.R. § 3.304(f) govern service 
connection for PTSD, which is founded on a diagnosis 
referring to one or more stressors (stressful experiences) 
verified to have occurred during service.  This regulation 
was revised effective March 7, 1997.  See 64 Fed. Reg. 32, 
807 (June 18, 1999).  The veteran's current claim was 
filed in December 1998.  Thus, the issue of the veteran's 
entitlement to service connection for PTSD is governed by 
the revised (current) version of the regulation.

Under the revised (current) version of 38 C.F.R. 
§ 3.304(f), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related 
to combat, then in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  Id.

The record in this case shows that currently, the veteran 
has diagnoses of PTSD that meet the requirements of 
38 C.F.R. § 3.304(f).  

As noted above, the VA PTSD examination conducted in April 
2000 by a VA physician produced diagnoses on Axis I of the 
scale of multiaxial assessment of PTSD primary and 
substance abuse disorder primary.  The examination report 
reflects that the PTSD diagnosis was assigned after a 
review of the veteran's current symptoms.  In addition, VA 
outpatient treatment records for the veteran dated between 
October 1997 and January 2001 document ongoing treatment 
for PTSD.  One of these outpatient treatment records, a 
progress note dated in September 1999 setting forth the 
results of an evaluation by a VA psychologist, states that 
the veteran has PTSD and reviews the symptoms he has 
manifested that support the PTSD diagnosis.  This medical 
evidence of a current PTSD diagnosis is not uncontradicted 
in the record.  In the report of a VA psychiatric 
examination conducted in February 1999, the examiner has 
concluded that the criteria for a diagnosis of PTSD are 
not met in the veteran's case.  However, the Board has 
found no reason to consider this February 1999 medical 
opinion more credible and persuasive than the medical 
opinions of September 1999 and April 2000.  When a 
reasonable doubt arises regarding service origin, the 
degree of disability, or any other point that must be 
decided in considering the merits of a claim, VA 
adjudicators must resolve such doubt in favor of the 
claimant.  38 C.F.R. § 3.102.  Thus, the Board finds that 
the record contains sufficient medical evidence that the 
veteran has been diagnosed with PTSD.  Furthermore, the 
record shows that the PTSD diagnoses are based on specific 
symptomatology, as is required by the regulation.  See 
38 C.F.R. § 3.304(f).

The current diagnoses of PTSD documented in the record are 
based on a link between the current symptoms of the 
veteran and one or more of the stressors that he claims to 
have experienced during service.  The diagnosis of PTSD 
primary assigned during the April 2000 VA examination is 
based explicitly on "[the veteran's] traumatic experiences  
. . . unloading dead bodies of American soldiers and also 
witnessing [the] blowing up of [a] Vietnamese boat and 
[the] killing [of] people in the water."  The diagnosis of 
PTSD asserted in the September 1999 progress note is 
explicitly based on "trauma" experienced by the veteran 
because of his "exposure to the traumatic death of others" 
while serving on a Navy ship, specifically "the suicide of 
one sailor, the recovery of the body of another sailor who 
had fallen overboard, and the killing of several 
Vietnamese civilians who had approached his ship in a 
small boat."  Thus, the Board finds that the current 
diagnoses of PTSD shown by the record are based on 
specific service-related stressors, as is required by the 
regulation.  See id.

The issue remaining on this appeal is whether the veteran 
has a PTSD diagnosis that the provider thereof has based 
on a stressor that may considered to be verified.  The 
question whether an alleged stressor has been verified is 
one of fact to be resolved by VA adjudicators alone.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The determination is 
to be made with reference to the "places, types and 
circumstances" of a veteran's service.  38 C.F.R. 
§ 3.303(a).

In support of his claim, the veteran has described a 
number of traumatic experiences, the overwhelming majority 
of which he indicates took place while he was serving on 
board a United States Navy ship, the USS Oklahoma City 
(CLG-5) in the waters off Vietnam.  The Board finds that 
one of the stressors both alleged by the veteran and cited 
in support one of his PTSD diagnoses - - the PTSD 
diagnosis rendered by the VA psychologist in September 
1999 - - has been verified by the evidence in the record 
as it now stands on appeal.

The veteran has alleged in a written statement submitted, 
and hearing testimony given, on the same date in April 
2002, that while he was serving on the USS Oklahoma City 
(CLG-5), a shipmate of his with whom he was acquainted, 
P.M., jumped overboard suicidally and drowned after being 
harassed by his commanding officer.  (The veteran has 
suggested in these accounts that P.M.'s body was not 
recovered.)  The veteran has indicated that this event 
took place sometime between certain dates in November and 
December 1968.

As this alleged stressor is not combat-related - - indeed, 
there is no assertion that the event took place in the 
midst of combat - - it must be corroborated by evidence 
other than the veteran's statements in order to be 
considered verified.  38 C.F.R. § 3.304(f). 

Here, such corroborating evidence has been presented.  A 
command history for the USS Oklahoma City for the period 
June 21, 1968 through June 30, 1969 included with other 
historical records furnished in this case by the 
Department of the Army, U.S. Armed Services Center for 
Unit Records Research (USASCURR) verifies that a sailor 
with the same name as in the veteran's accounts went 
overboard on December 6, 1968 and died by drowning.  His 
service personnel records show that the period during 
which the veteran was assigned to the USS Oklahoma City 
included November and December 1968, and this fact has 
been confirmed by USASCURR in a letter summarizing the 
historical records in question.

The Board finds that this same incident is cited in 
support of the PTSD diagnosis of September 1999 through 
reference to the veteran's having had "exposure to the 
traumatic death of others" during service and 
specifically, "the suicide of one sailor."  

While the death by drowning of P.M. has been verified by 
the pertinent command history, the Board recognizes that 
there is no direct evidence that the veteran himself 
witnessed P.M.'s jumping overboard or that he was present 
when it was determined that P.M. had died by drowning.  
However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (the Court) has emphasized 
that that the corroboration of an alleged stressor need 
not be as to every detail.  Observing that it is 
sufficient that there be supporting evidence thereof that 
the adjudicator has determined is credible, the Court has 
held that the exposure of a veteran to a specific 
traumatic event may be inferred from credible evidence 
showing the involvement of his unit in that event.  Suozzi 
v. Brown, 10 Vet. App. 307, 310-11 (1997); Pentecost v. 
Principi, 16 Vet. App. 124, 128-29 (2002).  Here, service 
department records show that a sailor, P.M. went overboard 
and died by drowning during service on the same ship, the 
USS Oklahoma City, as the veteran was assigned to at the 
time.  No evidence has been secured suggesting that the 
veteran was not exposed to this event as a member of the 
ship's crew.  Therefore, the Board finds that the veteran 
experienced the event in question.  Any reasonable doubt 
concerning this issue has been resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The VA progress note of September 1999 concerning the 
evaluation for PTSD indicates that the examiner based the 
PTSD diagnosis on a stressor alleged by the veteran which 
the Board considers verified.  This stressor was found 
sufficient by the provider of the September 1999 
evaluation to support the diagnosis of PTSD.  The Board 
notes that the revised (current) version of 38 C.F.R. 
§ 3.304(f) recognizes, in accordance with the principles 
set forth in the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), that a 
diagnosis of PTSD may be assigned to a particularly 
susceptible individual on the basis of exposure to a 
stressor that would not necessarily have the same effect 
on "almost anyone."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).

A claim for VA benefits will be granted unless a 
preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).  Because the record documents a 
current medical diagnosis of PTSD that is based on a 
stressor in service that is considered to be verified, the 
Board will grant the claim of entitlement to service 
connection for PTSD.  



ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for PTSD is granted.

The claim of entitlement to service connection for PTSD is 
granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

